Mr. Justice Gordon
delivered the opinion of the court, March 29th, 1886.
An examination of the evidence in this case convinces us that a re-trial would result in no material benefit to the defendant; for the testimony is of such a character as to render his acquittal by another jury improbable. That the fire originated from his own act, or that of some one of his family, is not a íuatter of doubt or dispute, and the only, question in the court below was, whether this was intentional, or, as described by his son, John Piiger, accidental. This young man’s story, though corroborated by his brother and mother, was not credited by the jury, and we are obliged to say, in view of all the circumstances, that its credibility was more thaffidoubtful. As the theory of the defence was not believed by the jury, there was left for that body one of two conclusions, either of which involved the defendant's guilt. One was that the explosion was produced by the direct act of Charles Piiger himself, and the other that he effected, that result through the agency of one or both of his sons. In either case, from the fact that the family seems to have been prepared for the result which occurred, the older members of that family obviously had knowledge of that which was about to happen. Treating, then,John’s story as false, the conclusion is inevitable that that story was concocted by one or more of the family, and- acqui*230esced in by the others in order to shield the father from the consequences of his crime. From this, which cannot be regarded other than as a correct view of the case* we are not prepared to say that the court erred in saying to the jury that if the attempted explanation failed it might be regarded as indicative of the defendant’s guilt. Certainly the court in so saying, but gave expression to a'natural, and necessary result. There was but one theory on which the defendant rested for acquittal, and that depended on a story which was either true or false. But if false, who devised it? Let it be one of the sons, yet as the father adopted and used the falsehood he was as culpable as the one who framed it. Here, then, is not, as in Turner v. The Commonwealth, 5 Norris, 54, a mere failure to prove a given point in the prisoner’s defence, but a corrupt attempt to manufacture a theory by which, if successful, he might escape from the consequences of his guilt, but which, its fraudulent character being exposed and so failing in the result intended, involved him in an additional crime that must necessarily damage his ease with the jury.
The remaining assignments require no discussion, for it is to no purpose to insist that there was no evidence tending to show that Pilger may have fired the building through the agency of another when it is next to certain that the whole family were conscious of the design, and were fully prepared for the result.
The judgment of the Court of Oyer and Terminer is affirmed, and it is ordered that the record be remitted for the purpose of execution.